Pee Ctteiam,
It is not even alleged that there was any error either in the admission or rejection of testimony, or in the learned trial judge’s instructions as to the law applicable to the facts which the evidence tended to prove. The sole complaint is his refusal to charge as requested : “ That, under all evidence in the case, the verdict should be for the defendant.” In view of the testimony, tending to prove that plaintiff’s injury was the result of defendant’s negligence, it would have been manifest error to have thus withdrawn the case from the jury by giving binding instractions to find for defendant. The ease was clearly for the jury, and it was submitted to them with instructions quite as favorable to the defendant as she could reasonably ask.
Judgment affirmed.